                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:18CV575

        vs.
                                                             ORDER TO SHOW CAUSE
$497,440.00 IN UNITED STATES
CURRENCY, AND AN ACER LAPTOP
COMPUTER

                       Defendant.

       The records of the Court show that on February 8, 2019, a letter (Filing No. 14) was sent
to the following attorney(s) from the Office of the Clerk directing that they obtain admittance to
practice in this district and register for the Case Management/Electronic Case Filing System
(“System”):
                                    J. Raza Lawrence
                          MARGOLIN, LAWRENCE LAW OFFICE
                            8484 Wilshire Boulevard, Suite 440
                                 Beverly Hills, CA 90211

       IT IS ORDERED that on or before March 13, 2019, the attorney(s) listed above shall
either comply with the requests set forth in the letters from the Clerk of the Court or show cause
by written affidavit why they cannot comply with the rules of the Court. Failure to comply with
this Order will result in J. Raza Lawrence being removed as counsel of record.


       Dated this 27th day of February, 2019.

                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
